Judgment, Supreme Court, New York County (Marylin G. Diamond, J.), entered September 25, 2007, directing the Lapidus defendants to pay principal sums of $111,936.96 to plaintiff and $279,773.65 to defendant tenants corporation, unanimously affirmed, with costs.
In accordance with the order of reference, the Referee evaluated the reasonable amount of attorney fees incurred as a result of the Lapidus violation of the 2002 stipulation (see Handler v 1050 Tenants Corp., 24 AD3d 231 [2005]), and considered all the requisite factors (see Matter of Freeman, 34 NY2d 1, 9 [1974]). The Referee’s report was properly confirmed as supported by the record (see 1050 Tenants Corp. v Lapidus, 52 AD3d 248 [2008]). The recommended fees were reasonable and fully documented, and did not constitute compensation of plaintiff and the tenants corporation for aspects of this litigation outside the scope of the reference. We have considered and rejected the Lapidus defendants’ remaining arguments. Concur—Mazzarelli, J.E, Andrias, Nardelli, Buckley and Freedman, JJ.